In a proceeding pursuant to CPLR article 78 to compel respondent to reinstate Charles Schinitsky and the Legal Aid Society and Rhoda J. Cohen of counsel, as attorney and Law Guardian for petitioner as respondent in a pending juvenile delinquency proceeding, petitioner appeals from an order of the Supreme Court, Kings County, entered June 24, 1975, which denied the petition. Order affirmed, without costs. An article 78 proceeding seeking relief in the nature of prohibition does not lie in the instant case since it cannot be said that respondent has proceeded in excess of his broad powers in the delinquency proceeding. Hopkins, Acting P. J., Martuscello, Margett, Christ and Munder, JJ., concur.